UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4933



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SCOTTIE WHITAKER,

                                               Defendant - Appellant.


                             No. 05-5020



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


NATHAN PETWAY,

                                               Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-04-56-H)


Submitted:   November 13, 2006             Decided:   December 7, 2006


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Nora Henry Hargrove, Wilmington, North Carolina; David B. Betts,
Columbia, South Carolina, for Appellants.   Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Scottie Whitaker and Nathan Petway were convicted by a

jury of one count of conspiracy to commit armed bank robbery, in

violation of 18 U.S.C. §§ 371, 2113 (2000) (Count One); one count

of armed bank robbery, in violation of 18 U.S.C. §§ 2113, 2 (2000)

(Count Two); and one count of using and carrying firearms during

and in relation to a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1), 2 (West Supp. 2006) (Count Three). Whitaker was also

convicted of one count of possession of a firearm after having been

convicted    of    a   crime   punishable    by   more    than   one    year     of

imprisonment, in violation of 18 U.S.C. § 922(g) (2000) (Count

Five).     The district court sentenced Whitaker to a total of 192

months of imprisonment.         Petway’s prior criminal record qualified

him for an enhanced sentence as a career offender, and the district

court sentenced him to a total of 300 months of imprisonment after

granting his request for a variance from the sentencing range

calculated under the Sentencing Guidelines.1

            The    defendants    timely   appealed,      and   the    cases   were

consolidated.      On appeal, counsel filed an Anders2 brief, in which

they state there are no meritorious issues for appeal, but suggest

that the district court erred in denying defendants’ motions for

judgment    of    acquittal    and   submitting   the    case    to    the    jury.


     1
      U.S. Sentencing Guidelines Manual (2004) (USSG).
     2
      Anders v. California, 386 U.S. 738 (1967).

                                     - 3 -
Whitaker and Petway each filed a pro se supplemental brief.                  The

Government declined to file a brief.         We affirm.

          Counsel suggest that the district court erred in denying

defendants’ motion for judgment of acquittal because the evidence

was insufficient to submit the case to the jury.                  A defendant

challenging the sufficiency of the evidence faces a heavy burden.

United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

“[A]n appellate court’s reversal of a conviction on grounds of

insufficient   evidence   should    be    confined   to   cases    where     the

prosecution’s failure is clear.”         United States v. Jones, 735 F.2d

785, 791 (4th Cir. 1984).        A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.   Glasser v. United States, 315 U.S. 60, 80 (1942).                       In

determining whether the evidence in the record is substantial, this

court views the evidence in the light most favorable to the

government,    and   inquires   whether     there    is   evidence    that    a

reasonable finder of fact could accept as adequate and sufficient

to establish a defendant’s guilt beyond a reasonable doubt. United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                In

evaluating the sufficiency of the evidence, we do not review the

credibility of the witnesses and assume that the jury resolved all

contradictions in the testimony in favor of the government. United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).           Our review of

the record leads us to conclude that the evidence was sufficient to


                                   - 4 -
submit the case to the jury and to sustain the jury’s verdicts of

guilt.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.             We have

considered the arguments asserted in the pro se briefs submitted by

Whitaker and Petway and find them to be without merit.                        We

therefore affirm the convictions and sentences. We deny Whitaker’s

motions   to    file    additional    supplemental     briefs.      This    court

requires that counsel inform their client, in writing, of the right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this   court    for   leave   to   withdraw   from

representation.        Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      - 5 -